1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
2                                                                      EASTERN DISTRICT OF WASHINGTON




3                         UNITED STATES DISTRICT COURT Apr 01, 2019
                         EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK       C


4
     FLORENTE ALVAREZ,                             No. 1:18-cv-03160-SMJ
5
                                Plaintiff,         ORDER DISMISSING CASE
6
                  v.
7
     TRUCKS PLUS USA,
8
                                Defendant.
9

10         By order filed January 28, 2019, the Court advised Plaintiff Florente Alvarez

11   of the deficiencies of his complaint and directed him to amend it or voluntarily

12   dismiss it within sixty days. ECF No. 6. Plaintiff is proceeding pro se and in forma

13   pauperis. Defendant Trucks Plus USA has not been served in this civil action. The

14   Court cautioned Plaintiff that if he failed to comply with the order, it would dismiss

15   his complaint.

16         Plaintiff did not comply with the Court’s January 28, 2019 order and has filed

17   nothing further in this action. Therefore, for the reasons stated in the order, the Court

18   dismisses Plaintiff’s constitutional claim for failure to state a claim upon which

19   relief can be granted under 28 U.S.C. § 1915(e)(2)(B)(ii), and dismisses his

20   statutory claims for lack of subject matter jurisdiction under Federal Rule of Civil




     ORDER DISMISSING CASE - 1
1    Procedure 12(b)(1) and (h)(3).

2          Accordingly, IT IS HEREBY ORDERED:

3          1.     All claims are DISMISSED WITHOUT PREJUDICE, with all

4                 parties to bear their own costs and attorneys’ fees.

5          2.     All pending motions are DENIED AS MOOT.

6          3.     All hearings and other deadlines are STRICKEN.

7          4.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

8                 this file.

9          5.     The Court certifies that an appeal of this Order could not be taken in

10                good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A).

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   forward a copy to pro se Plaintiff.

13         DATED this 1st day of April 2019.

14                       _________________________
                         SALVADOR MENDOZA, JR.
15                       United States District Judge

16

17

18

19

20



     ORDER DISMISSING CASE - 2
